Nationwide Life Insurance Company: ·Nationwide Variable Account - 14 Prospectus supplement dated May 9, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment option under your contract. Effective immediately, this underlying mutual fund will undergo a name change. CURRENT NAME NEW NAME Neuberger Berman Advisers Management Trust – AMT Fasciano Portfolio: S Class Neuberger Berman Advisers Management Trust – AMT Small Cap Growth Portfolio: S Class
